    Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 1 of 11




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


                                                      CIVIL ACTION


IN RE HENDRIKUS EDWARD TON                            NO: 19-13889


                                                      SECTION: “H”




                         ORDER AND REASONS
     Before the Court is an Appeal and Cross-Appeal of a judgment of the
bankruptcy court (Docs. 13, 17). Finding that the bankruptcy court made errors
of both law and fact, its judgment is VACATED, and this matter is
REMANDED.


                              BACKGROUND
     This matter comes before this Court as an appeal of an August 14, 2019
judgment of the bankruptcy court partitioning the former community property
of the parties. Hendrikus (“Hank”) Edward Ton and Lynda Ton were married
in 1987, and Lynda Ton filed for divorce on November 14, 2012 in Louisiana’s
25th Judicial District Court. A judgment of divorce was later issued,

                                      1
    Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 2 of 11



terminating the community property regime retroactive to that date. During
the marriage, the Tons owned and operated several businesses, the most
profitable of which was Abe’s Boat Rentals, Inc. (“Abe’s”).
      On October 5, 2012, Hank Ton pleaded guilty to conspiracy to defraud
the United States by failing to collect, account for, and pay over employment
taxes in violation of 18 U.S.C. § 371 and willful failure to collect, account for,
and pay over employment taxes in violation of 25 U.S.C. § 7202. In pleading
guilty, Hank Ton admitted that he was the responsible person obligated to
collect and pay over withheld taxes to the IRS on behalf of Abe’s and that he
had underreported withheld taxes for Abe’s employees between the years of
2006 and 2009. Hank Ton agreed to repay the amount of $3,582,451.00 in
restitution to the IRS (the “Tax Liability”).
      On May 29, 2013, Hank Ton refinanced an existing line of credit with
Hancock Whitney Bank to satisfy the Tax Liability. He personally guaranteed
the $3,222,451.00 loan and used the proceeds to pay the restitution owed to the
IRS. Mr. Ton also liquidated a community life insurance policy and invested
the proceeds into Abe’s to cover its operating costs.
      On April 27, 2018, Hank Ton filed a voluntary petition under Chapter 11
bankruptcy in the Eastern District of Louisiana. On October 8, 2018, Lynda
Ton removed the community property partition petition to this Court, and it
was referred to the bankruptcy court.
      The bankruptcy court’s judgment partitioning community property
awarded Lynda Ton all of the community property, except for the businesses,
including Abe’s, and property located in Magnolia, Mississippi. It also held that


                                        2
    Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 3 of 11



Hank Ton owed Lynda Ton an equalizing cash payment in the amount of
$460,229.62.
      Hank Ton appeals the bankruptcy court’s judgment to this Court,
arguing that it is contrary to law. Specifically, he argues that the bankruptcy
court erred in (1) classifying the Tax Liability as a separate obligation, (2)
requiring Hank Ton to reimburse Lynda Ton for the life insurance proceeds,
and (3) miscalculating damages and adjustments to the community.
      Lynda Ton opposes the appeal and brings a cross-appeal, arguing that
there was an additional ground upon which the bankruptcy court could have
reached its conclusion—judicial estoppel.


                                  LEGAL STANDARD
      Where a district court sits as an appellate court in a bankruptcy case,
“[t]he bankruptcy court’s findings of fact are reviewed under a clear error
standard, while conclusions of law are reviewed de novo.” 1


                                 LAW AND ANALYSIS
      A. Classification of Tax Liability
      First, Hank Ton argues that the bankruptcy court erred by classifying
the Tax Liability as a separate obligation. Hank Ton’s tax fraud scheme
resulted in $3,582,451.00 in employment tax loss to the federal government for
the years 2006 through 2009. 2 In pleading guilty to his crimes, Hank Ton



      1   In re Amco Ins., 444 F.3d 690, 694 (5th Cir. 2006).
      2   Doc. 16-1 at 13.
                                               3
     Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 4 of 11



agreed to pay that same amount in restitution. 3 The parties dispute whether
this obligation is separate or community.
      Under Louisiana law, “all obligations incurred by a spouse during the
existence of a community property regime are presumed to be community
obligations.” 4 It is undisputed that the Tax Liability was incurred during the
marriage, and the obligation is therefore presumed to be community.
Accordingly, Lynda Ton bears the burden to overcome the presumption and
prove that it is a separate obligation. 5
      Under Louisiana Civil Code article 2363, “[a]n obligation resulting from
an intentional wrong or an obligation incurred for the separate property of a
spouse is likewise a separate obligation to the extent that it does not benefit
both spouses, the family, or the other spouse.” Lynda Ton argues—and the
bankruptcy court agreed—that because Hank Ton committed criminal tax
fraud, the obligation is separate. Lynda Ton points to no evidence in the record,
however, showing that Hank Ton’s fraud did not benefit her. 6 As Hank Ton
points out, the amounts that should have been paid to the IRS as payroll taxes
were instead used to support the community business or the couple’s lifestyle.
“Generally, the less tax owed or paid, the more community funds are available

      3  Doc. 16-1 at 38.
      4  LA. CIV. CODE art. 2361.
       5 Sims v. Sims, 677 So. 2d 663, 665 (La. App. 2 Cir. 1996) (“[O]nce the husband

established that the debt had been incurred during the community regime, he benefited from
the Article 2361 presumption without any necessity to present further evidence. It then
became incumbent upon Janice to show, under La.C.C. Art. 2363, that her former spouse
committed an ‘intentional wrong’ not for the benefit of the community.”).
       6 In her brief, Lynda Ton made the following conclusory statements without support:

“Hank Ton’s criminal FICA tax fraud was an ‘intentional wrong’ that did not benefit both
spouses. To the contrary, it harmed Lynda Ton. Only Hank Ton received the money from his
fraud, money for which he has never accounted for.” Doc. 16.
                                              4
    Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 5 of 11



for use by the community.” 7 Accordingly, it seems clear that Lynda Ton
benefitted from her husband’s underpayment of taxes. More importantly,
however, nothing in the record shows that she did not, and the presumption
that the Tax Liability is a community obligation has not been rebutted.
      Further, the loan that Hank Ton obtained after the termination of the
community regime to pay the Tax Liability does not alter the classification of
this obligation. The bankruptcy court erroneously held that: “While the
liability for these taxes was incurred during the existence of the community, it
was not owed under the Whitney guaranty until after the Termination. As a
result, it too is separate.” In fact, the Tax Liability was both incurred and owed
during the marriage. Even so, Louisiana law is clear that obligations are
classified at the time that they are incurred. 8 The fact that a loan was later
secured to satisfy the obligation is of no consequence. Accordingly, the
bankruptcy court erred in holding that the Tax Liability was a separate
obligation.
      Lynda Ton argues that the bankruptcy court could have based its holding
that the Tax Liability was a separate obligation on the doctrine of judicial
estoppel. Specifically, she argues that Hank Ton should be judicially estopped
from claiming that the Tax Liability is a community obligation when he
admitted to being the “responsible person” for the tax fraud. In so arguing, she
relies on the Louisiana Supreme Court’s decision in Webb v. Webb.




      7   Franz v. Franz, 729 So. 2d 724, 725 (La. App. 1 Cir. 1999).
      8   LA. CIV. CODE art. 2361.
                                               5
    Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 6 of 11



      In the partition proceeding in Webb, Mr. Webb sought to classify a loan
secured by a mortgage on the family home as a community obligation. 9 Hank
Webb, a licensed attorney, had taken out the loan during the marriage. 10 He
had previously admitted, however, that he had “caused a forged signature for
Mrs. Webb to be placed on the loan documents and that he concealed the
existence of the loan and the mortgage on the family home from Mrs. Webb.” 11
As a result of the forgery, formal attorney disciplinary charges were brought
against him, and he admitted his misconduct to the Louisiana Supreme
Court. 12 He also represented to the court that he was taking “sole financial
responsibility” and “full responsibility” for the loan. 13 The Louisiana Supreme
Court held that the doctrine of judicial estoppel prevented Mr. Webb from
arguing that the fraudulent loan should be characterized as a community
obligation in the partition proceeding where he had represented to the court
“in his disciplinary case that Mrs. Webb would suffer no financial harm” from
the fraudulent loan. 14
      For the doctrine of judicial estoppel to apply, “(1) the party’s position
must be clearly inconsistent with a previous one, (2) the court must have
accepted the previous position, and (3) the non-disclosure of an asset must not
have been inadvertent.” 15 Here, unlike in Webb, Hank Ton’s positions are not



      9 Webb v. Webb, 263 So. 3d 321, 324 (La. 2018).
      10 Id.
      11 Id.
      12 Id.
      13 Id.
      14 Id.
      15 Id. at 328.



                                            6
    Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 7 of 11



inconsistent. In pleading guilty to the criminal tax fraud charges against him,
Hank Ton admitted that he was a “responsible party” with respect to the Tax
Liability of the community businesses—“that is, he had the corporate
responsibility to collect, truthfully account for, and pay over to the IRS the
withheld taxes and employer portion of FICA taxes on behalf” of the
community businesses. 16 Such an admission is not contrary to his position here
that the Tax Liability should be classified as a community obligation. Hank
Ton did not, as in Webb, take the position that he was solely financially
responsible for the Tax Liability or that Lynda Ton would suffer no financial
harm. Hank Ton’s position in the criminal proceeding was that he was
responsible for Abe’s obligations to collect and pay taxes—not that he was
solely responsible for their payment vis-à-vis Lynda Ton. Accordingly, Webb is
easily distinguishable, and the doctrine of judicial estoppel is inapplicable
here.
        B. Tax Liability Damage to Community
        Relatedly, Hank Ton argues that the bankruptcy court erred in holding
that the Tax Liability damaged the community in the amount of $1,611,225.50.
Pursuant to Civil Code article 2369.3, a spouse is answerable for any “damage
caused by his fault, default, or neglect” to the community property under his
control. As part of his tax fraud scheme, Hank Ton underreported employee
wages and therefore failed to pay either withheld employee income taxes or
employer payroll taxes on the unreported wages. The bankruptcy court held
that half of the Tax Liability constitutes the employees’ share of taxes that


        16   Doc. 16-1.
                                       7
    Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 8 of 11



should have been collected from employee wages. It held that because Abe’s
would not have been liable for this amount but for Hank Ton’s criminal tax
fraud, Lynda Ton is owed damages in that amount.
      Hank Ton appeals this holding, arguing that the record does not support
a finding that half of the Tax Liability represented amounts that Abe’s was not
already obligated to pay. Stated differently, he argues that there is no evidence
that the full amount of the Tax Liability would not have been owed regardless
of any wrongdoing by Hank Ton. This Court agrees. Lynda Ton has not
identified, and this Court could not locate, anything in the record that indicates
what—if any—portion of the restitution owed by Hank Ton was over and above
the amount Abe’s would have owed if it had properly and timely paid its
employee and employer taxes. The factual basis to which Hank Ton admitted
in conjunction with his guilty plea does not differentiate between the type of
taxes owed by Abe’s and merely states that “[i]n total, the scheme resulted in
an employment tax loss to the federal government of $3,582,451.92.” 17
      The Court assumes that the bankruptcy court based its 50% calculation
on the factual basis’s statement that Abe’s owed income taxes withheld from
employee wages and “the matching employer’s portion” of taxes based on those
wages. 18 Although perhaps a reasonable assumption, a statement of Abe’s
obligations under federal tax law does not support a factual finding that it
would not have been liable for 50% of the Tax Liability without Hank Ton’s
wrongdoing. Further, even assuming that there was support in the record for
this finding, the court’s calculation that 50% of the Tax Liability is

      17   Doc. 16-1.
      18   Id.
                                        8
     Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 9 of 11



$1,611,225.50 was erroneous. The Tax Liability was $3,582,451.00, and 50% is
therefore $1,791,225.50. The court improperly based its calculation on the
amount of the loan that Hank Ton secured to partially satisfy the Tax Liability.
Accordingly, the bankruptcy court’s factual finding that Abe’s would not have
been liable for $1,611,225.50 in taxes but for Hank Ton’s criminal tax fraud
was clear error. The damages imposed against Hank Ton are not supported by
the record. 19
       C. Real Subrogation
       Next, Hank Ton argues that the bankruptcy court erred in holding that
he owed Lynda Ton reimbursement for the post-termination conversion of a
life insurance policy and the use of its proceeds to fund Abe’s business
operations. Hank Ton contends that under the doctrine of real subrogation, the
conversion of a community life insurance policy into proceeds and the use of
those proceeds to fund a community business “merely shifted community
property from one location and use to another.” He argues that he surrendered
the policy and used its proceeds for Abe’s operations to fulfill his duty to
prudently manage the former community property pursuant to Louisiana Civil
Code article 2369.3. He used the proceeds to pay property taxes, repair costs,
and insurance for Abe’s vessels. Therefore, he argues, the community did not
suffer a loss and no reimbursement was warranted.
       Louisiana Civil Code article 2369.3 states:
       A spouse has a duty to preserve and to manage prudently former
       community property under his control in a manner consistent with

       19  Having found that there was no factual basis for the damages assessed against
Hank Ton, this Court need not consider his additional argument regarding the court’s alleged
error in its adjustment analysis.
                                             9
     Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 10 of 11



       the mode of use of that property immediately prior to termination
       of the community regime. He is answerable for any damage caused
       by his fault, default, or neglect.
In reaching its decision, the bankruptcy court curiously relied on an outdated
version of the article that included the phrase “including a former community
enterprise” in describing the “former community property” to which the duty
applies. “A community enterprise is a business that is not a juridical person.” 20
This phrase was removed from the article in 2017. However, the revision notes
advise that “[t]he deletion of the reference to a community enterprise . . . does
not change the law. That reference was both redundant and unnecessary. The
duty to preserve applies to all community assets, regardless of their form.” 21
       In relying on the outdated article, the bankruptcy court held that
because Abe’s is a juridical person, it is not a community enterprise and
therefore the article 2369.3 duty does not apply to its management. Hank Ton
argues that this holding is contrary to law and that the revision notes make
clear that the article 2369.3 duty applies to “all community assets, regardless
of their form.” 22 Indeed, Louisiana courts have held that the article 2369.3 duty
applies to the management of former community juridical persons. In Granger
v. Granger, the Louisiana Third Circuit Court of Appeal held that a husband
violated his duty under article 2369.3 when he allowed a closely held
community corporation to fail in the interim period between the petition for
divorce and the final divorce decree. 23 In Ellington v. Ellington, the Louisiana

       20 LA. CIV. CODE art. 2350.
       21 LA. CIV. CODE art. 2369.3 cmt. (a).
       22 Id.
       23 967 So. 2d 540, 544 (La. App. 3 Cir. 2007); see also Duffy v. Millet, 2018 WL 5305095,

at *4 (La. App. 5 Cir. 2018) (“To the extent Richard may be mismanaging [the community’s
                                                10
    Case 2:19-cv-13889-JTM-KWR Document 20 Filed 06/29/20 Page 11 of 11



Second Circuit Court of Appeal held that the cashing in and use of a $500,000
certificate of deposit to reduce the debt of a community corporation was not a
violation of the article 2369.3 duty where it did not rise to the level of
mismanagement or diversion. 24 Accordingly, the bankruptcy court erred in
holding that article 2369.3 did not apply to Hank Ton’s management of Abe’s.
The bankruptcy court must consider on remand whether Hank Ton’s
liquidation of the life insurance policy and use of its proceeds for Abe’s
operations was in keeping with his duty under article 2369.3.


                                   CONCLUSION
      For the foregoing reasons, the partition judgment of the bankruptcy
court is VACATED, and this matter is REMANDED for further proceedings
consistent with this opinion.


                        New Orleans, Louisiana this 29th day of June, 2020.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




LLC] minority interest to the detriment of the community—which Danya has neither pleaded
nor shown—La. C.C. art. 2369.3 affords Danya a right of action for damages against Richard
for such mismanagement.”).
       24 842 So. 2d 1160, 1175 (La. App. 2 Cir. 2003).



                                           11
